Title: To Alexander Hamilton from Jeremiah Olney, 7 June 1790
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence 7th June 1790
Sir

Permitt an old mittilary acquaintance to address you (with out apology) on a Subject particularly Interesting to himself and to request your Friendship and Influence with the President of the United States, to promote his Interests (So far as it shall in your opinion be consistant with propriety & the public Good) in Support of an application he has made to the President to be appointed to the office of Collector for the District of Providence—this and the other Revenue appointments will probably soon be made—as Rhode Island have at last adopted the Enlightened policy to compleat the Band of Union—on which happy event permitt me Sir to congratulate you! I have written my Worthy Friends Genl. Schuyler & Knox on this Subject who have given me assurances of their Friendship & Influence in promoting my Wishes. I am anxious to be on the Ground myself (as probably I have Several competitors) and was I not Ingaged in the present payment of Invalids (a Service in which I feel greatly interested because it contributes to the Relief & Comfort of that meritorous Class of Citizens) I should sett out immediately for New York. However I hope to accomplish this business in time to go on with our Senators who will probably be ready by the 20th Inst. as the Legislature is this day Specially Convened at Newport for the purpose of Choosing them. I fear we shall not be able to send Federal Characters, we shall however make every Exertion. The president of our late Convention, with the advise of the Governor, means to Keep back the Ratification untill about the time the Senators go forward, as they Wish to have all the Ante Revenue officers of the State reappointed & expect the Senators will Influence the President In the nomination of these Bitter & Uniform opposers of the Constitution. Having already Intruded too long on your important moments, I will hast to Conclude by saying that I am with all possible Respect & Esteem Sir Your Most, Obed. Hume. Servt.
Jereh. Olney
Honble. Alexander Hamilton

